OPINION

Per Curiam:

Appellant Burkett was charged with burglary in the second degree and found guilty by jury. His appeal is based on an alleged failure of proof, in that the state failed to show that he had entered the premises burglarized. Our examination of the record shows substantial circumstantial evidence of an entry by the appellant. It was, therefore, permissible for the jury to find him guilty. No useful purpose is served by reciting the circumstantial evidence. The court has considered a subordinate assignment of error and finds it to be without merit.
Affirmed.